DISSENTING OPINION. Hart, J. I entertain no doubt but that the facts alleged in the complaint are sufficient to put in issue the question of the assessment of benefits on the lots of appellants as being discriminatory. ' Inasmuch as the facts upon which my dissent is based are not fully stated in the majority opinion, it becomes necessary for me to write my reasons for dissenting. It is true that the rule is settled in this State that mere conclusions of law are not to be pleaded, and that mere allegations that the assessments of benefits are discriminatory or confiscatory may be reached by demurrer. The reason is that it is within the province of the court to apply the law to the facts, and this cannot be' done unless the ultimate facts are pleaded. But this rule does not'extend to conclusions of fact. ' Inasmuch as it is the ultimate and not the probative facts which should be alleged or averred, where the facts are defectively stated the remedy is to correct the defect by a motion to make more definite and 'certain, and not by demurrer. This court has repeatedly and uniformly held that the object of the Code system of pleading is to force a trial oh the merits. A pleading is but the statement of the claim or the defense of the pleader. It seems to me that the allegations of the complaint were sufficient to put the defendants upon notice upon what facts the plaintiffs relied to prove that the assessment of benefits as to them were discriminatory. In the case at bar, paragraph 17 of the complaint first alleges that the assessment of benefits in the improvement district in question is arbitrary and discriminatory. 'Continuing, it alleges the following: "‘That the most valuable property has been favored and the burden placed upon the smaller property owners. That all church property has been favored. That some of the most valuable resident property has been favored; and, on this point, plaintiffs instance lot 4, block 18, owned by Geo. Appleby, worth approximately $48,000, and assessed at $2,417.57.” Paragraph 13 of the complaint contains a particular description of the lots of the plaintiffs, together with the amount of the assessment of benefits opposite each particular tract. For instance, it alleges that A. I. Moore owns lot 18, block 1, assessed at $570.84, and that Moses Baum owns lot 2, block 10, assessed at $1,235.76. The corrected assessment of benefits is also specifically made a part of the complaint, and is made an exhibit thereto. It contains the particular description of the church lots, together with the name of the church owning the lots, and the amount of the assessment of benefits opposite the description. It appears, for instance, that the lot of the First Presbyterian Church is assessed at $1,265.63. The court sustained a demurrer to the complaint, therefore its allegations must be taken as true. Here then we have an allegation that the lots of the plaintiffs, which are specifically described, were assessed for the building of the street in question at certain amounts, which are set opposite the description. The plaintiffs also sets out the description of the three churches in the district and the amount of benefits assessed against each church. It also contains a particular description of the property of 'Geo. Appleby, and the amount of benefits assessed against it. The complaint then alleges that the assessment against the property of the plaintiffs, as compared with the property of the churches and Appleby, is discriminatory. If the complaint is to be a statement of the claim of the plaintiffs, I think that the above facts, inferentially at least, contain a statement of facts which should put' the parties to the proof. As we have already seen, it is not necessary to state the evidential facts. It is only necessary to plead the ultimate facts upon which the pleader relies. The facts stated, it seems to me, would admit proof of the alleged discriminatory character of the assessments. Moreover, § 16 of the complaint alleges substantially that the assessment of benefits is arbitrary and discriminatory, because such assessment absolutely, ignored the assessment of benefits made in the road district, and, without allowing any credit or reduction for the road district improvement, assessed benefits de novo for the North College Avenue Improvement District. Other paragraphs of the complaint allege that the road district is still in progress; that the road district was paying nothing towards the construction of the improvement of North College Avenue; that two and a half miles of the streets of the city of Fayetteville are included in the route of the road district; that the road district contemplated the improvement of these two and a half miles of street by making them a macadam roadway, in like manner as the rural part of the public roads to be improved. The complaint also alleges that the assessment of benefits of the road district was first made as if the two and a half miles of streets in Fayetteville, including North College Avenue, were to be a part of Said improved roads; that, after the improvement district was formed to pave North College Avenue, the property in that district which had been assessed in the road district, was again assessed, without taking into consideration the fact that it had been assessed to construct the improved public road. I think that these facts are sufficient to allege that the assessment of benefits in the North College Avenue Improvement District is discriminatory. It seems to me that, under the allegations of the complaint, viewed either as a city improvement district or as a component part of the road district, the property in the city improvement district is subject to be taxed in excess of the tax or assessment levied against other property of the road improvement district of which it forms a component part. Hence the tax or assessment levied and sought to be enf orced in the city improvement district is amenable to objection as being discriminatory.. According to the allegations of the complaint, two and a half miles of the road to be improved was in the city of Fayetteville. While this court has held that the streets of a city may be included in a road improvement district, it has not heretofore held that a road improvement district might be formed to reach to one boundary of a city, and then jump across the city to another boundary and be continued as the same improvement. If this could not be done in the first instance, it could not be done at any subsequent time, without breaking the continuity of the road to be improved and thus creating two distinct improvements. I do not think that two roads, disconnected from each other for 2% miles, in so far as the improvement is concerned, could be embraced in one improvement district; and, if that is so, I do not think that an improvement district could be organized in a city which could have that effect and still leave the road improvement district in operation. The very situation that has arisen here impresses me more vividly than before that the framers of our Constitution never intended that public roads should be constructed by road improvement districts.